Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 10/17/2020. Claims 1, 8, 17, 18, 19 and 20 are independent claims. Claims 1,3-10,12-14 and 16-20 have been examined and rejected in the current patent application.
Response to Arguments
Applicant presents the following arguments in the October 19, 2022 amendment:
that the cited art (combination) does not teach or suggest such features of the inventions, as recited in independent claim 1, 8, and 17 to 20. in the replacing step, candidate images to replace the downloaded image are limited to images captured within a period from a posting date when the downloaded image is posted to the social networking service to a predetermined number of days before the posting date, (see Page 14 lines 14-19). 
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's arguments. “in the replacing step, candidate images to replace the downloaded image are limited to images captured within a period from a posting date when the downloaded image is posted to the social networking service to a predetermined number of days before the posting date.” Jeong teach the ability to identify the posting date for an image as shown the posting information may include a plurality of images, tags of images, or explanation captions of images, (see Jeong: Para. 0134). The processing unit 920 may replace at least one of the images with the original image of the storage unit, (see Jeong: Para. 0179). An electronic device may post an image with posted date/posting date, (see Jeong: Para. 0148 and 0186). The electronic device may download posting information corresponding to identification data. The posting information may include a plurality of images, (see Jeong: Para. 0184). Examiner rely on Jiang to modify Miyoshi, Jeong and Xie to include the ability to use images within number of days within the posting date of the original image. Jiang discloses the device request can specify that a specific number of images are requested for the time period of January to February of the current year, at the month level time scale, (see Jiang: Para. 0041). The system based on a request that specifies images depicting particular types of content (images related to an event recurring within a particular time period), (see Jiang: Para. 0040). The network service can upload and post shared content such as images, video, audio, and other types of content, (see Jiang: Para. 0032). Examiner notes that Jiang teach the ability to limit the search or content that could be provided to number of days before an event. As Jeong teach the availability of a posting of an image (event) it would have been obvious for a person of ordinary skill in the art to modify Ref Miyoshi, Jeong and Xie using Jiang to limit the replaceable images to a number of days before the post (event) date to the request specifies one or more specified time periods at each of one or more specified time scales which will save resources and the time required for searching This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/18/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2008/0256086 A1, hereinafter Miyoshi) in view of Jeong et al. (US 2016/0253564 A1, hereinafter Jeong), in view of Xie et al. (US 2013/0147845 A1, hereinafter Xie) and in view of Jiang et al. (US 2016/0283483 A1, hereinafter Jiang).  
Regarding independent claim(s) 1, Miyoshi discloses a method of controlling an information processing apparatus, the method comprising the steps of: downloading an image which a user selects on a social networking service, from a server apparatus that provides the social networking service (Miyoshi discloses a photographic image sharing site, and a video content contribution site, it is common that contents contributed or uploaded to a server are uniformly opened to the public. A content information storing means for storing content information in the open server apparatus; a content information upload control means for transmitting content information, which has been created by the transmitted content information creating means, from the terminal apparatus to the open server apparatus by communication through the network so as to store the content information in the content information storing means; and an opening mode determining means for determining an opening mode of the content information stored in the content information storing means on the basis of the opening instruction information of the content information in the open server apparatus. A download (data/image) request that is made from the user terminal apparatus through a network. The network services through which contents, such as a still image including a photograph or a video, are opened to the public on a network are known. The content data may also be video contents including image and sound as a video. A communication service among users like an SNS (social networking service), (see Miyoshi: Para. 0046-0055, 0157 and 0223). This reads on the claim concepts of a method of controlling an information processing apparatus, the method comprising the steps of: downloading an image which a user selects on a social networking service, from a server apparatus that provides the social networking service); 
However, Miyoshi does not appear to specifically disclose replacing the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; and analyzing the replaced image; and wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date. 
In the same field of endeavor, Jeong discloses disclose replacing the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; analyzing the replaced image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic devices. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claims concepts of replacing the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; analyzing the replaced image); and
wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date (Jeong discloses the posting information may include a plurality of images, tags of images, or explanation captions of images, (see Jeong: Para. 0134). The processing unit 920 may replace at least one of the images with the original image of the storage unit, (see Jeong: Para. 0179). An electronic device may post an image with posted date/posting date, (see Jeong: Para. 0148 and 0186). The electronic device may download posting information corresponding to identification data. The posting information may include a plurality of images, (see Jeong: Para. 0184). This reads on the claim concepts of wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date).      
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image of Miyoshi in order to have incorporated the replacing the downloaded image, as disclosed by Jeong, since both of these mechanisms are directed to the present disclosure, a method of displaying an image by an electronic device is provided. The method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group. An electronic device, e.g., a mobile device or a user device, may arrange and display data stored in the electronic device or an external device (e.g., a server, another electronic device, etc.), it is often difficult for a user of the electronic device to determine information on the data or identify a correlation between pieces of data. For example, the user cannot easily identify desired information without additional information (e.g., a classification reference or the like) on the data stored in the electronic device, and therefore, may have difficulty in efficiently using services provided by the electronic device. Media Library is that once an image is uploaded, it's set in stone. Once uploaded, an image's path is set, the URL is concretized and these variables can never be altered or updated. Until now. In this post, we'll share how you can easily replace an image in the Media Library while still retaining the path and cutting out admin. A social networking service (SNS) is an online vehicle for creating relationships with other people who share an interest, background, or real relationship. Social networking service users create a profile with personal information and photos and form connections with other profiles. Information processing is the change (processing) of information in any manner detectable by an observer. As such, it is a process that describes everything that happens (changes) in the universe, from the falling of a rock (a change in position) to the printing of a text file from a digital computer system. Now, to replace one of the images, head over to the Media Library, open the image you'd like to replace. You can select another image in the Media Library or upload a new image. Once the page refreshes, you'll see that the old image has been replaced by the new image. Incorporating the teachings of Jeong into Miyoshi would produce a method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group, as disclosed by Jeong, (see Abstract).
However, Miyoshi and Jeong do not appear to specifically disclose determining whether the social networking service is a type of social networking service that reduces a resolution of a posted image, wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that reduces the resolution, wherein the replacing step does not replace the downloaded image in a case when the social networking service is not the type of social networking service that reduces the resolution.
In the same field of endeavor, Xie discloses determining whether the social networking service is a type of social networking service that reduces a resolution of a posted image (Xie discloses a social networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user and typically known as wall posts or in a photo album, both of which may be accessible to other users of the social networking system, (see Xie: Para. 0008-0009). It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size (for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, (see Xie: Para. 0015 and 0017-0020). This reads on the claim concepts of determining whether the social networking service is a type of social networking service that reduces a resolution of a posted image), Note: Xie discloses that the social network service can often have display resolution relatively smaller than the original size of an image, which is reducing the resolution of the posted image.
wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that reduces the resolution (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size (for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social networking (replacing step replaces), (see Xie: Para. 0015 and 0017-0020). This reads on the claim concepts of wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that reduces the resolution), Note: that Xie discloses that social network system can display when a mobile displays a rotated image that was downloaded (client can upload a photo), which means that once the image is downloaded (or uploaded) the image can be rotated, and therefore the downloaded (or uploaded) image is able to be adjusted by rotating or making it smaller than the original size of the picture that has to do with reducing the resolution. 
wherein the replacing step does not replace the downloaded image in a case when the social networking service is not the type of social networking service that reduces the resolution (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size (for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social networking (replacing step replaces), (see Xie: Para. 0015 and 0017-0020). Note: The examiner interprets the claim limitation to mean that the downloaded image can be replaced using the social networking system for this process, and therefore it does replace and upload images in different sizes. The reduction of the resolution, is smaller than the original size of an image stored in the social network system. Therefore, the claim limitation is unclear, because it is unclear whether the claim limitation is claiming and needs further clarification. This reads on the claim concepts of wherein the replacing step does not replace the downloaded image in a case when the social networking service is not the type of social networking service that reduces the resolution), and  
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi and Jeong in order to have incorporated the replacing the size resolution of image, as disclosed by Xie, since both of these mechanisms are directed to the compression options reduce both the file size and picture dimensions based on how you intend to use the picture, such as viewing on screen or in an email message. A social-networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user. The user profile may include demographic information on the user, communication-channel information for the user, and personal interests of the user. The social networking system may also create and store a record of the user's relationships with other users in the social-networking system (e.g. a social graph), as well as provide social-networking services (e.g. wall-posts, photo-sharing, or instant messaging) to facilitate social interaction between or among users in the social-networking system. Photos from digital cameras, or scanned, digitized photos, are saved at a certain resolution, and a certain size. That combination breaks up the image into picture elements, or pixels, corresponding to tiny dots (well, squares, actually) representing the image. JPG is a digital image format which contains compressed image data. JPG format contains important image details. This format is the most popular image format for sharing photos and other images on the internet and between Mobile and PC users. The small file size of JPG images allows storing of thousands of images in small memory space. JPG images are also widely used for printing and editing purposes. Images edited with CorelDRAW are mostly stored in JPG format. Changing the pixel dimensions an image displays at in the HTML doesn't change the actual file size, it doesn't change how many kilobytes or megabytes it is. On webpages image files can be set to display larger or smaller than their actual pixel dimensions. Resizing allows you to make your image smaller or larger without cutting anything out. The alters the image's dimensions, which typically affects the file size and image quality. The most common reason for resizing photos is to reduce the size of large files to make them easier to email or share online. This is because resizing photos larger than the original changes the resolution, or the amount of fine detail in an image. Incorporating the teachings of Xie into Miyoshi and Jeong would produce a server receives a request for delivery an image to a mobile device, adjust the image based on the mobile device's display capabilities, and transmit the adjusted image to the mobile device, as disclosed by Xie, (see Abstract).
However, Miyoshi, Jeong and Xie do not appear to specifically disclose [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event].
In the same field of endeavor, Jiang discloses [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event] (Jiang discloses the device request can specify that a specific number of images are requested for the time period of January to February of the current year, at the month level time scale, (see Jiang: Para. 0041). The system based on a request that specifies images depicting particular types of content (images related to an event recurring within a particular time period), (see Jiang: Para. 0040). The network service can upload and post shared content such as images, video, audio, and other types of content, (see Jiang: Para. 0032). This reads on the claim concepts of [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event]).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi, Jeong and Xie in order to have incorporated the date and time, as disclosed by Jiang, since both of these mechanisms are directed to digital cameras as well as the widespread of use of internet communications have caused user-produced images such as photographs to become ubiquitous. For example, many users keep large collections of digital images they have captured or obtained from various sources. Many users of Internet platforms and services such as email, bulletin boards, forums, social networking services, and other online/network services post images. Incorporating the teachings of Jiang into Miyoshi, Jeong and Xie would produce the request specifies one or more specified time periods at each of one or more specified time scales which will save resources and the time required for searching as disclosed by Jiang, (see Abstract).     
	Regarding dependent claim(s) 3, the combination of Miyoshi, Jeong, Xie and Jiang discloses the method as in claim 1. However, the combination of Miyoshi, Xie and Jiang do not appear to specifically disclose wherein the replacing step finds the image stored in the information processing apparatus by using an identifier of the downloaded image.
	In the same field of endeavor, Jeong discloses wherein the replacing step finds the image stored in the information processing apparatus by using an identifier of the downloaded image (Jeong discloses the electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may
match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The album information may include at least one of an identifier, name, generation time, and update time according to each album. For example, the electronic device 720 may request the image information by transmitting an identifier of the album to the external device 710, (detects each image within the corresponding album according to an identifier), (see Jeong: Para. 0144-0155, 0156-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein the replacing step finds the image stored in the information processing apparatus by using an identifier of the downloaded image). 
	Regarding dependent claim(s) 5, the combination of Miyoshi, Jeong, Xie and Jiang discloses the method as in claim 1. However, the combination Miyoshi, Xie and Jiang do not appear to specifically disclose wherein, in the when the replacing step does not obtain the identifier of the downloaded image, the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an image that corresponds to the downloaded image.
	In the same field of endeavor, Jeong discloses wherein, in the when the replacing step does not obtain the identifier of the downloaded image, the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an image that corresponds to the downloaded image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may
match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The extraction unit 930 may compare and analyze indexes of the images. The extraction unit 930 may determine a sameness or similarity between the indexes of the images. The electronic device may also determine the ranking of the images by comparing frequencies of the tags among the images. The album information may include at least one of an identifier, name, generation time, and update time according to each album, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein, in the when the replacing step does not obtain the identifier of the downloaded image, the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an image that corresponds to the downloaded image). 
	Regarding dependent claim(s) 6, the combination of Miyoshi, Jeong, Xie and Jiang discloses the method as in claim 5. However, the combination of Miyoshi, Xie and Jiang do not appear to specifically disclose wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus.
	In the same field of endeavor, Jeong discloses wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with
the original image. For example, the electronic device 720 may detect the image by analyzing the image information. A unique identification (hash values) information (e.g., an Integrated Circuit Card Identifier (ICCID)) or subscriber information (e.g., International Mobile Subscriber Identity. The presence of corresponding features (e.g., elements such as numerical values (hash value), functions, operations, or parts). The electronic device may effectively provide a correlation between the images, such that the user of the electronic device may easily identify the correlation between the images, (see Jeong: Para. 0032-0076, 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus). 
	Regarding dependent claim(s) 7, the combination of Miyoshi, Jeong, Xie and Jiang discloses the method as in claim 5. However, the combination of Miyoshi, Xie and Jiang do not appear to specifically disclose wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing.
	In the same field of endeavor, Jeong discloses wherein the replacing step narrows down
searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The external device
or the electronic device may extract the topic tag 531 from text next to a hash tag(#) in the caption 520, may extract the date tag 537 from the caption 520 or a posted date, may extract the activity tag 539 together with text indicating an item of the corresponding activity. The electronic device may extract a date tag "2012.07.13" from a posting date "Jul. 13, 2012". The may include at least one interface or function (e.g., instructions) for controlling a file, controlling a window, processing an image, or controlling a text, (see Jeong: Para. 0032-0076, 0144-0155, 0160-0165, 0174-0184, 0185- 0193, 0208-0230 and 0236-0246). This reads on the claim concepts of wherein the replacing step narrows down searching of images stored in the information processing apparatus based on a posting date of the downloaded image on the social networking service and thereafter performs the image processing).
Regarding independent claim(s) 17, Miyoshi discloses an information processing apparatus comprising: at least one processor and at least one memory coupled to the at least the processor and having stored thereon instruction, and, when executed by the at least the processor, cooperating to act as (Miyoshi discloses there is provided an information processing apparatus including at least an open server apparatus and a terminal apparatus communicable with each other through a network and storage capacity of a storage medium (data stored). The present invention relates to a program executed by the information processing apparatus. (see Miyoshi: Para.0046-00580 and 0147). This reads on the claim concepts of an information processing apparatus comprising: at least one processor and at least one memory coupled to the at least the processor and having stored thereon
instruction, and, when executed by the at least the processor, cooperating to act as):
a downloading unit configured to download an image that a user selects on a social networking service, from a server apparatus that provides the social networking service (Miyoshi discloses a photographic image sharing site, and a video content contribution site, it is common that contents contributed or uploaded to a server are uniformly opened to the public. A content information storing means for storing content information in the open server apparatus; a content information upload control means for transmitting content information, which has been created by the transmitted content information creating means, from the terminal apparatus to the open server apparatus by communication through the network so as to store the content information in the content information storing means; and an opening mode determining means for determining an opening mode of the content information stored in the content information storing means on the basis of the opening instruction information of the content information in the open server apparatus. A download (data/image) request that is made from the user terminal apparatus through a network. The network services through which contents, such as a still image including a photograph or a video, are opened to the public on a network are known. The content data may also be video contents including image and sound as a video. A communication service among users like an SNS (social networking service), (see Miyoshi: Para. 0046-0055, 0157 and 0223). This reads on the claim concepts of a downloading unit configured to download an image that a user selects on a social networking service, from a server apparatus that provides the social networking service); 
However, Miyoshi does not appear to specifically disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image; and wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date.  
In the same field of endeavor, Jeong discloses disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claim concepts of a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image); and
wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date (Jeong discloses the posting information may include a plurality of images, tags of images, or explanation captions of images, (see Jeong: Para. 0134). The processing unit 920 may replace at least one of the images with the original image of the storage unit, (see Jeong: Para. 0179). An electronic device may post an image with posted date/posting date, (see Jeong: Para. 0148 and 0186). The electronic device may download posting information corresponding to identification data. The posting information may include a plurality of images, (see Jeong: Para. 0184). This reads on the claim concepts of wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image of Miyoshi in order to have incorporated the replacing the downloaded image, as disclosed by Jeong, since both of these mechanisms are directed to the present disclosure, a method of displaying an image by an electronic device is provided. The method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group. An electronic device, e.g., a mobile device or a user device, may arrange and display data stored in the electronic device or an external device (e.g., a server, another electronic device, etc.), it is often difficult for a user of the electronic device to determine information on the data or identify a correlation between pieces of data. For example, the user cannot easily identify desired information without additional information (e.g., a classification reference or the like) on the data stored in the electronic device, and therefore, may have difficulty in efficiently using services provided by the electronic device. Media Library is that once an image is uploaded, it's set in stone. Once uploaded, an image's path is set, the URL is concretized and these variables can never be altered or updated. Until now. In this post, we'll share how you can easily replace an image in the Media Library while still retaining the path and cutting out admin. A social networking service (SNS) is an online vehicle for creating relationships with other people who share an interest, background, or real relationship. Social networking service users create a profile with personal information and photos and form connections with other profiles. Information processing is the change (processing) of information in any manner detectable by an observer. As such, it is a process that describes everything that happens (changes) in the universe, from the falling of a rock (a change in position) to the printing of a text file from a digital computer system. Now, to replace one of the images, head over to the Media Library, open the image you'd like to replace. You can select another image in the Media Library or upload a new image. Once the page refreshes, you'll see that the old image has been replaced by the new image. Incorporating the teachings of Jeong into Miyoshi would produce a method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group, as disclosed by Jeong, (see Abstract). 
However, Miyoshi and Jeong do not appear to specifically disclose a determination unit configured to determine whether the social networking service is a type of social networking service that reduces a resolution of a posted image, wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that reduces the resolution, wherein the replacing unit does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that reduces the resolution. 
In the same field of endeavor, Xie discloses a determination unit configured to determine whether the social networking service is a type of social networking service that reduces a resolution of a posted image (Xie discloses a social-networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user and typically known as wall posts or in a photo album, both of which may be accessible to other users of the social networking system, (see Xie: Para. 0008-0009). It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size (for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, (see Xie: Para. 0015 and 0017- 0020). This reads on the claim concepts of a determination unit configured to determine whether the social networking service is a type of social networking service that reduces a resolution of a posted image),
 wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that reduces the resolution (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size {for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social networking (replacing step replaces), (see Xie: Para. 0015 and 0017-0020). This reads on the claim concepts of wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that reduces the resolution),
wherein the replacing unit does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that reduces the resolution (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size {for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social networking (replacing step replaces), (see Xie: Para. 0015 and 0017-0020). Note: The examiner interprets the claim limitation to mean that the downloaded image can be replaced using the social networking system for this process, and therefore it does replace and upload images in different sizes. The reduction of the resolution, is smaller than the original size of an image stored in the social network system. Therefore, the claim limitation is unclear, because it is unclear whether the claim limitation is claiming and needs further clarification. This reads on the claim concepts of wherein the replacing unit does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that reduces the resolution), and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi and Jeong in order to have incorporated the replacing the size resolution of image, as disclosed by Xie, since both of these mechanisms are directed to the compression options reduce both the file size and picture dimensions based on how you intend to use the picture, such as viewing on screen or in an email message. A social-networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user. The user profile may include demographic information on the user, communication-channel information for the user, and personal interests of the user. The social networking system may also create and store a record of the user's relationships with other users in the social-networking system (e.g. a social graph), as well as provide social-networking services (e.g. wall-posts, photo-sharing, or instant messaging) to facilitate social interaction between or among users in the social-networking system. Photos from digital cameras, or scanned, digitized photos, are saved at a certain resolution, and a certain size. That combination breaks up the image into picture elements, or pixels, corresponding to tiny dots (well, squares, actually) representing the image. JPG is a digital image format which contains compressed image data. JPG format contains important image details. This format is the most popular image format for sharing photos and other images on the internet and between Mobile and PC users. The small file size of JPG images allows storing of thousands of images in small memory space. JPG images are also widely used for printing and editing purposes. Images edited with CorelDRAW are mostly stored in JPG format. Changing the pixel dimensions an image displays at in the HTML doesn't change the actual file size, it doesn't change how many kilobytes or megabytes it is. On webpages image files can be set to display larger or smaller than their actual pixel dimensions. Resizing allows you to make your image smaller or larger without cutting anything out. The alters the image's dimensions, which typically affects the file size and image quality. The most common reason for resizing photos is to reduce the size of large files to make them easier to email or share online. This is because resizing photos larger than the original changes the resolution, or the amount of fine detail in an image. Incorporating the teachings of Xie into Miyoshi and Jeong would produce a server receives a request for delivery an image to a mobile device, adjust the image based on the mobile device's display capabilities, and transmit the adjusted image to the mobile device, as disclosed by Xie, (see Abstract).
However, Miyoshi, Jeong and Xie do not appear to specifically disclose [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event].
In the same field of endeavor, Jiang discloses [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event] (Jiang discloses the device request can specify that a specific number of images are requested for the time period of January to February of the current year, at the month level time scale, (see Jiang: Para. 0041). The system based on a request that specifies images depicting particular types of content (images related to an event recurring within a particular time period), (see Jiang: Para. 0040). The network service can upload and post shared content such as images, video, audio, and other types of content, (see Jiang: Para. 0032). This reads on the claim concepts of [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event]). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi, Jeong and Xie in order to have incorporated the date and time, as disclosed by Jiang, since both of these mechanisms are directed to digital cameras as well as the widespread of use of internet communications have caused user-produced images such as photographs to become ubiquitous. For example, many users keep large collections of digital images they have captured or obtained from various sources. Many users of Internet platforms and services such as email, bulletin boards, forums, social networking services, and other online/network services post images. Incorporating the teachings of Jiang into Miyoshi, Jeong and Xie would produce the request specifies one or more specified time periods at each of one or more specified time scales which will save resources and the time required for searching, as disclosed by Jiang, (see Abstract).       
	Regarding independent claim(s) 18, Miyoshi discloses a non-transitory computer readable storage medium storing a program for causing a computer of an information processing apparatus to function as: a downloading unit configured to download an image that a user selects on a social networking service from a server apparatus that provides the social networking service (Miyoshi discloses an HDD 48 provided with a hard disk as a storage medium is connected to the input/output interface 45. The CPU 41 can perform recording or reading of data or a program with respect to a hard disk of the hard disk drive 48 through the input/output interface 45. A basic operation of the information processing system according to the present embodiment in which the configuration shown in FIG. 1. A photographic image sharing site, and a video content contribution site, it is common that contents contributed or uploaded to a server are uniformly opened to the public. A content information storing means for storing content information in the open server apparatus; a content information upload control means for transmitting content information, which has been created by the transmitted content information creating means, from the terminal apparatus to the
open server apparatus by communication through the network so as to store the content information in the content information storing means; and an opening mode determining means for determining an opening mode of the content information stored in the content information storing means on the basis of the opening instruction information of the content information in the open server apparatus. A download (data/image) request that is made from the user terminal apparatus through a network. The network services through which contents, such as a still image including a photograph or a video, are opened to the public on a network are known. The content data may also be video contents including image and sound as a video. A communication service among users like an SNS (social networking service), (see Miyoshi: Para. 0046-0055-0065, 0157-0170 and 0223). This reads on the
claim concepts of a non-transitory computer readable storage medium storing a program for causing a computer of an information processing apparatus to function as: a downloading unit configured to download an image that a user selects on a social networking service from a server apparatus that provides the social networking service); 
However, Miyoshi does not appear to specifically disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image; and wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date.
	In the same field of endeavor, Jeong discloses disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The
electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claim concepts of a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image); and
	wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date (Jeong discloses the posting information may include a plurality of images, tags of images, or explanation captions of images, (see Jeong: Para. 0134). The processing unit 920 may replace at least one of the images with the original image of the storage unit, (see Jeong: Para. 0179). An electronic device may post an image with posted date/posting date, (see Jeong: Para. 0148 and 0186). The electronic device may download posting information corresponding to identification data. The posting information may include a plurality of images, (see Jeong: Para. 0184). This reads on the claim concepts of wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image of Miyoshi in order to have incorporated the replacing the downloaded image, as disclosed by Jeong, since both of these mechanisms are directed to the present disclosure, a method of displaying an image by an electronic device is provided. The method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group. An electronic device, e.g., a mobile device or a user device, may arrange and display data stored in the electronic device or an external device (e.g., a server, another electronic device, etc.), it is often difficult for a user of the electronic device to determine information on the data
or identify a correlation between pieces of data. For example, the user cannot easily identify desired information without additional information (e.g., a classification reference or the like) on the data stored in the electronic device, and therefore, may have difficulty in efficiently using services provided by the electronic device. Media Library is that once an image is uploaded, it's set in stone. Once uploaded, an image's path is set, the URL is concretized and these variables can never be altered or updated. Until now. In this post, we'll share how you can easily replace an image in the Media Library while still retaining the path and cutting out admin. A social networking service (SNS) is an online vehicle for creating relationships with other people who share an interest, background, or real relationship. Social networking service users create a profile with personal information and photos and form connections with other profiles. Information processing is the change (processing) of information in any manner detectable by an observer. As such, it is a process that describes everything that happens
(changes) in the universe, from the falling of a rock (a change in position) to the printing of a text file from a digital computer system. Now, to replace one of the images, head over to the Media Library, open the image you'd like to replace. You can select another image in the Media Library or upload a new image. Once the page refreshes, you'll see that the old image has been replaced by the new image. Incorporating the teachings of Jeong into Miyoshi would produce a method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group, as disclosed by Jeong, (see Abstract). 
	However, Miyoshi and Jeong do not appear to specifically disclose a determination unit
configured to determine whether the social networking service is a type of social networking service that reduces a resolution of a posted image, wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that reduces the resolution, wherein the replacing unit does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that reduces the resolution. 
	In the same field of endeavor, Xie discloses a determination unit configured to determine whether the social networking service is a type of social networking service that reduces a resolution of a posted image (Xie discloses a social-networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user and typically known as wall posts or in a photo album, both of which may be accessible to other users of the social networking system, (see Xie: Para. 0008-0009). It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size {for a relatively smaller display resolution of a mobile
device), and thus reducing bandwidth load for transmitting the image, (see Xie: Para. 0015 and 0017- 0020). This reads on the claim concepts of a determination unit configured to determine whether the social networking service is a type of social networking service that reduces a resolution of a posted image),
	wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that reduces the resolution (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size {for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social networking (replacing
step replaces), (see Xie: Para. 0015 and 0017-0020). This reads on the claim concepts of wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that reduces the resolution), 
	wherein the replacing unit does not replace the downloaded image with the image that
corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that reduces the resolution (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size {for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social networking (replacing step replaces), (see Xie: Para. 0015 and 0017-0020). Note: The examiner
interprets the claim limitation to mean that the downloaded image can be replaced using the social networking system for this process, and therefore it does replace and upload images in different sizes. The reduction of the resolution, is smaller than the original size of an image stored in the social network system. Therefore, the claim limitation is unclear, because it is unclear whether the claim limitation is claiming and needs further clarification. This reads on the claim concepts of wherein the replacing unit does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that reduces the resolution), and
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi and Jeong in order to have incorporated the replacing the size resolution of image, as disclosed by Xie, since both of these mechanisms are directed to the compression options reduce both the file size and picture dimensions based on how you intend to use the picture, such as viewing on screen or in an email message. A social-networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user. The user profile may include demographic information on the user, communication-channel information for the user, and personal interests of the user. The social networking system may also create and store a record of the user's relationships with other users in the social-networking system (e.g. a social graph), as well as provide
social-networking services (e.g. wall-posts, photo-sharing, or instant messaging) to facilitate social interaction between or among users in the social-networking system. Photos from digital cameras, or scanned, digitized photos, are saved at a certain resolution, and a certain size. That combination breaks up the image into picture elements, or pixels, corresponding to tiny dots (well, squares, actually) representing the image. JPG is a digital image format which contains compressed image data. JPG format contains important image details. This format is the most popular image format for sharing photos and other images on the internet and between Mobile and PC users. The small file size of J PG images allows storing of thousands of images in small memory space. JPG images are also widely used for printing and editing purposes. Images edited with CorelDRAW are mostly stored in JPG format. Changing the pixel dimensions an image displays at in the HTML doesn't change the actual file size, it doesn't change how many kilobytes or megabytes it is. On webpages image files can be set to display larger or smaller than their actual pixel dimensions. Resizing allows you to make your image smaller or
larger without cutting anything out. The alters the image's dimensions, which typically affects the file size and image quality. The most common reason for resizing photos is to reduce the size of large files to make them easier to email or share online. This is because resizing photos larger than the original changes the resolution, or the amount of fine detail in an image. Incorporating the teachings of Xie into Miyoshi and Jeong would produce a server receives a request for delivery an image to a mobile device, adjust the image based on the mobile device's display capabilities, and transmit the adjusted image to the mobile device, as disclosed by Xie, (see Abstract).  
However, Miyoshi, Jeong and Xie do not appear to specifically disclose [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event].
In the same field of endeavor, Jiang discloses [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event] (Jiang discloses the device request can specify that a specific number of images are requested for the time period of January to February of the current year, at the month level time scale, (see Jiang: Para. 0041). The system based on a request that specifies images depicting particular types of content (images related to an event recurring within a particular time period), (see Jiang: Para. 0040). The network service can upload and post shared content such as images, video, audio, and other types of content, (see Jiang: Para. 0032). This reads on the claim concepts of [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event]).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi, Jeong and Xie in order to have incorporated the date and time, as disclosed by Jiang, since both of these mechanisms are directed to digital cameras as well as the widespread of use of internet communications have caused user-produced images such as photographs to become ubiquitous. For example, many users keep large collections of digital images they have captured or obtained from various sources. Many users of Internet platforms and services such as email, bulletin boards, forums, social networking services, and other online/network services post images. Incorporating the teachings of Jiang into Miyoshi, Jeong and Xie would produce the request specifies one or more specified time periods at each of one or more specified time scales which will save resources and the time required for searching, as disclosed by Jiang, (see Abstract).      
Regarding independent claim(s) 19, Miyoshi discloses an information processing apparatus comprising: at least one processor and at least one memory coupled to the at least the processor and having stored thereon instruction, and, when executed by the at least the processor, cooperating to act as (Miyoshi discloses there is provided an information processing apparatus including at least an open server apparatus and a terminal apparatus communicable with each other through a network and storage capacity of a storage medium (data stored). The present invention relates to a program executed by the information processing apparatus. (see Miyoshi: Para.0046-00580 and 0147). This reads on the claim concepts of an information processing apparatus comprising: at least one processor and at least one memory coupled to the at least the processor and having stored thereon instruction, and, when executed by the at least the processor, cooperating to act as):
	a downloading unit configured to download an image that a user selects on a social networking service, from a server apparatus that provides the social networking service (Miyoshi discloses a photographic image sharing site, and a video content contribution site, it is common that contents contributed or uploaded to a server are uniformly opened to the public. A content information storing means for storing content information in the open server apparatus; a content information upload control means for transmitting content information, which has been created by the transmitted content information creating means, from the terminal apparatus to the open server apparatus by communication through the network so as to store the content information in the content information storing means; and an opening mode determining means for determining an opening mode of the content information stored in the content information storing means on the basis of the
opening instruction information of the content information in the open server apparatus. A download (data/image) request that is made from the user terminal apparatus through a network. The network services through which contents, such as a still image including a photograph or a video, are opened to the public on a network are known. The content data may also be video contents including image and sound as a video. A communication service among users like an SNS (social networking service), (see Miyoshi: Para. 0046-0055, 0157 and 0223). This reads on the claim concepts of a downloading unit configured to download an image that a user selects on a social networking service, from a server
apparatus that provides the social networking service); 
However, Miyoshi does not appear to specifically disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image; and wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date. 
  	In the same field of endeavor, Jeong discloses disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The
electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claim concepts of a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image); and
	wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date (Jeong discloses the posting information may include a plurality of images, tags of images, or explanation captions of images, (see Jeong: Para. 0134). The processing unit 920 may replace at least one of the images with the original image of the storage unit, (see Jeong: Para. 0179). An electronic device may post an image with posted date/posting date, (see Jeong: Para. 0148 and 0186). The electronic device may download posting information corresponding to identification data. The posting information may include a plurality of images, (see Jeong: Para. 0184). This reads on the claim concepts of wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image of Miyoshi in order to have incorporated the replacing the downloaded image, as disclosed by Jeong, since both of these mechanisms are directed to the present disclosure, a method of displaying an image by an electronic device is provided. The method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group. An electronic device, e.g., a mobile device or a user device, may arrange and display data stored in the electronic device or an external device (e.g., a server, another electronic device, etc.), it is often difficult for a user of the electronic device to determine information on the data or identify a correlation between pieces of data. For example, the user cannot easily identify desired information without additional information (e.g., a classification reference or the like) on the data stored in the electronic device, and therefore, may have difficulty in efficiently using services provided by the electronic device. Media Library is that once an image is uploaded, it's set in stone. Once uploaded, an image's path is set, the URL is concretized and these variables can never be altered or updated. Until now. In this post, we'll share how you can easily replace an image in the Media Library while still retaining the path and cutting out admin. A social networking service (SNS) is an online vehicle for creating relationships with other people who share an interest, background, or real relationship. Social networking service users create a profile with personal information and photos and form connections with other profiles. Information processing is the change (processing) of information in any manner detectable by an observer. As such, it is a process that describes everything that happens (changes) in the universe, from the falling of a rock (a change in position) to the printing of a text file from a digital computer system. Now, to replace one of the images, head over to the Media Library, open the image you'd like to replace. You can select another image in the Media Library or upload a new image. Once the page refreshes, you'll see that the old image has been replaced by the new image. Incorporating the teachings of Jeong into Miyoshi would produce a method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group, as disclosed by Jeong, (see Abstract).
	However, Miyoshi and Jeong do not appear to specifically disclose a determining unit configured to determine whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted image, wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that deletes or modifies Exif information, wherein the replacing unit does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that deletes or modifies Exif information.
	In the same field of endeavor, Xie discloses a determining unit configured to determine whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted image (Xie discloses a social-networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user and typically known as wall posts or in a photo album, both of which may be accessible to other users of the social networking system, (see Xie: Para. 0008-0009). It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size (for a relatively smaller display resolution of a
mobile device), and thus reducing bandwidth load for transmitting the image. For example, tags of a media file can be implemented with the Exchangeable image file format (Exif), or a modified version, (see Xie: Para. 0015 and 0017-0020). This reads on the claim concepts of a determining unit configured to determine whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted image),
	wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that deletes or modifies Exif information (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size {for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social networking (replacing step replaces). For example, tags of a media file can be implemented with the
Exchangeable image file format (Exif), or a modified version, (see Xie: Para. 0015 and 0017-0020). This reads on the claim concepts of wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is type of social networking service that deletes or modifies Exif information),
wherein the replacing unit does not replace the downloaded image with the image that
corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that deletes or modifies Exif information (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size {for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social networking (replacing step replaces). For example, tags of a media file can be implemented with the Exchangeable image file format (Exif), or a modified version, (see Xie: Para. 0015 and 0017-0020). Note: The examiner interprets the claim limitation to mean that the downloaded image can be replaced using the social networking system for this process, and therefore
it does replace and upload images in different sizes. The reduction of the resolution, is smaller than the original size of an image stored in the social network system. Therefore, the claim limitation is unclear, because it is unclear whether the claim limitation is claiming and needs further clarification. This reads on the claim concepts of wherein the replacing unit does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that deletes or modifies Exif information), and
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi and Jeong in order to have incorporated the replacing the size resolution of image, as disclosed by Xie, since both of these mechanisms are directed to the compression options reduce both the file size and picture dimensions based on how you intend to use the picture, such as viewing on screen or in an email message. A social-networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user. The user profile may include demographic information on the user, communication-channel information for the user, and personal interests of the user. The social networking system may also create and store a record of the user's relationships with other users in the social-networking system (e.g. a social graph), as well as provide social-networking services (e.g. wall-posts, photo-sharing, or instant messaging) to facilitate social
interaction between or among users in the social-networking system. Photos from digital cameras, or scanned, digitized photos, are saved at a certain resolution, and a certain size. That combination breaks up the image into picture elements, or pixels, corresponding to tiny dots (well, squares, actually) representing the image. JPG is a digital image format which contains compressed image data. JPG format contains important image details. This format is the most popular image format for sharing photos and other images on the internet and between Mobile and PC users. The small file size of JPG images allows storing of thousands of images in small memory space. JPG images are also widely used for printing and editing purposes. Images edited with Corel DRAW are mostly stored in JPG format. Changing the pixel dimensions an image displays at in the HTML doesn't change the actual file size, it doesn't change how many kilobytes or megabytes it is. On webpages image files can be set to display larger or smaller than their actual pixel dimensions. Resizing allows you to make your image smaller or
larger without cutting anything out. The alters the image's dimensions, which typically affects the file size and image quality. The most common reason for resizing photos is to reduce the size of large files to make them easier to email or share online. This is because resizing photos larger than the original changes the resolution, or the amount of fine detail in an image. Incorporating the teachings of Xie into Miyoshi and Jeong would produce a server receives a request for delivery an image to a mobile device, adjust the image based on the mobile device's display capabilities, and transmit the adjusted image to the mobile device, as disclosed by Xie, (see Abstract).   
However, Miyoshi, Jeong and Xie do not appear to specifically disclose [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event].
In the same field of endeavor, Jiang discloses [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event] (Jiang discloses the device request can specify that a specific number of images are requested for the time period of January to February of the current year, at the month level time scale, (see Jiang: Para. 0041). The system based on a request that specifies images depicting particular types of content (images related to an event recurring within a particular time period), (see Jiang: Para. 0040). The network service can upload and post shared content such as images, video, audio, and other types of content, (see Jiang: Para. 0032). This reads on the claim concepts of [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event]).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi, Jeong and Xie in order to have incorporated the date and time, as disclosed by Jiang, since both of these mechanisms are directed to digital cameras as well as the widespread of use of internet communications have caused user-produced images such as photographs to become ubiquitous. For example, many users keep large collections of digital images they have captured or obtained from various sources. Many users of Internet platforms and services such as email, bulletin boards, forums, social networking services, and other online/network services post images. Incorporating the teachings of Jiang into Miyoshi, Jeong and Xie would produce the request specifies one or more specified time periods at each of one or more specified time scales which will save resources and the time required for searching, as disclosed by Jiang, (see Abstract).      
	Regarding independent claim(s) 20, Miyoshi discloses a non-transitory computer readable storage medium storing a program for causing a computer of an information processing apparatus to function as: a downloading unit configured to download an image that a user selects on a social networking service, from a server apparatus that provides the social networking service (Miyoshi discloses an HDD 48 provided with a hard disk as a storage medium is connected to the input/output interface 45. The CPU 41 can perform recording or reading of data or a program with respect to a hard disk of the hard disk drive 48 through the input/output interface 45. A basic operation of the information processing system according to the present embodiment in which the configuration shown in FIG. 1. A photographic image sharing site, and a video content contribution site, it is common that contents contributed or uploaded to a server are uniformly opened to the public. A content information storing means for storing content information in the open server apparatus; a content information upload control means for transmitting content information, which has been created by the transmitted content information creating means, from the terminal apparatus to the
open server apparatus by communication through the network so as to store the content information in the content information storing means; and an opening mode determining means for determining an opening mode of the content information stored in the content information storing means on the basis of the opening instruction information of the content information in the open server apparatus. A download (data/image) request that is made from the user terminal apparatus through a network. The network services through which contents, such as a still image including a photograph or a video, are opened to the public on a network are known. The content data may also be video contents including image and sound as a video. A communication service among users like an SNS (social networking service), (see Miyoshi: Para. 0046-0055-0065, 0157-0170 and 0223). This reads on the
claim concepts of a non-transitory computer readable storage medium storing a program for causing a computer of an information processing apparatus to function as: a downloading unit configured to download an image that a user selects on a social networking service, from a server apparatus that provides the social networking service);
	However, Miyoshi does not appear to specifically disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image; and wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date.
	In the same field of endeavor, Jeong discloses disclose a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic
device 720 may detect the image by analyzing the image information, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claims concepts of a replacing unit configured to replace the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; an analyzing unit configured to analyze the replaced image); and
	wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date (Jeong discloses the posting information may include a plurality of images, tags of images, or explanation captions of images, (see Jeong: Para. 0134). The processing unit 920 may replace at least one of the images with the original image of the storage unit, (see Jeong: Para. 0179). An electronic device may post an image with posted date/posting date, (see Jeong: Para. 0148 and 0186). The electronic device may download posting information corresponding to identification data. The posting information may include a plurality of images, (see Jeong: Para. 0184). This reads on the claim concepts of wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image of Miyoshi in order to have incorporated the replacing the downloaded image, as disclosed by Jeong, since both of these mechanisms are directed to the present disclosure, a method of displaying an image by an electronic device is provided. The method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group. An electronic device, e.g., a mobile device or a user device, may arrange and display data stored in the electronic device or an external device (e.g., a server, another electronic device, etc.), it is often difficult for a user of the electronic device to determine information on the data or identify a correlation between pieces of data. For example, the user cannot easily identify desired information without additional information (e.g., a classification reference or the like) on the data stored in the electronic device, and therefore, may have difficulty in efficiently using services provided by the electronic device. Media Library is that once an image is uploaded, it's set in stone. Once uploaded, an image's path is set, the URL is concretized and these variables can never be altered or updated. Until now. In this post, we'll share how you can easily replace an image in the Media Library while still retaining the path and cutting out admin. A social networking service (SNS) is an online vehicle for creating relationships with other people who share an interest, background, or real relationship. Social networking service users create a profile with personal information and photos and form connections with other profiles. Information processing is the change (processing) of information in any
manner detectable by an observer. As such, it is a process that describes everything that happens (changes) in the universe, from the falling of a rock (a change in position) to the printing of a text file from a digital computer system. Now, to replace one of the images, head over to the Media Library, open the image you'd like to replace. You can select another image in the Media Library or upload a new image. Once the page refreshes, you'll see that the old image has been replaced by the new image. Incorporating the teachings of Jeong into Miyoshi would produce a method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group, as disclosed by Jeong, (see Abstract). 
	However, Miyoshi and Jeong do not appear to specifically disclose a determining unit configured to determine whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted image, wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that deletes or modifies Exif information, wherein the replacing unit does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that deletes or modifies Exif information.  
	In the same field of endeavor, Xie discloses a determining unit configured to determine whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted image (Xie discloses a social-networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user and typically known as wall posts or in a photo album, both of which may be accessible to other users of the social networking system, (see Xie: Para. 0008-0009). It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size (for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image. For example, tags of a
media file can be implemented with the Exchangeable image file format (Exif), or a modified version, (see Xie: Para. 0015 and 0017-0020). This reads on the claim concepts of a determining unit configured to determine whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted image),
wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that deletes or modifies Exif information (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size {for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social
networking (replacing step replaces). For example, tags of a media file can be implemented with the Exchangeable image file format (Exif), or a modified version, (see Xie: Para. 0015 and 0017-0020). This reads on the claim concepts of wherein the replacing unit replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is type of social networking service that deletes or modifies Exif information),
	wherein the replacing unit does not replace the downloaded image with the image that
corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that deletes or modifies Exif information (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size (for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social networking (replacing step replaces). For example, tags of a media file can be implemented with the Exchangeable image file format (Exif), or a modified version, (see Xie: Para. 0015 and 0017-0020). Note: The examiner interprets the claim limitation to mean that the downloaded image can be replaced using the social networking system for this process, and therefore
it does replace and upload images in different sizes. The reduction of the resolution, is smaller than the original size of an image stored in the social network system. Therefore, the claim limitation is unclear, because it is unclear whether the claim limitation is claiming and needs further clarification. This reads on the claim concepts of wherein the replacing unit does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that deletes or modifies Exif information), and
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi and Jeong in order to have incorporated the replacing the size resolution of image, as disclosed by Xie, since both of these mechanisms are directed to the compression options reduce both the file size and picture dimensions based on how you intend to use the picture, such as viewing on screen or in an email message. A social-networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user. The user profile may include demographic information on the user, communication-channel information for the user, and personal interests of the user. The social networking system may also create and store a record of the user's relationships with other users in the social-networking system (e.g. a social graph), as well as provide social-networking services (e.g. wall-posts, photo-sharing, or instant messaging) to facilitate social interaction between or among users in the social-networking system. Photos from digital cameras, or scanned, digitized photos, are saved at a certain resolution, and a certain size. That combination breaks up the image into picture elements, or pixels, corresponding to tiny dots (well, squares, actually) representing the image. JPG is a digital image format which contains compressed image data. JPG format contains important image details. This format is the most popular image format for sharing photos and other images on the internet and between Mobile and PC users. The small file size of JPG images allows storing of thousands of images in small memory space. JPG images are also widely used for printing and editing purposes. Images edited with CorelDRAW are mostly stored in JPG format. Changing the pixel dimensions an image displays at in the HTML doesn't change the actual file size, it doesn't change how many kilobytes or megabytes it is. On webpages image files can be set to display larger or smaller than their actual pixel dimensions. Resizing allows you to make your image smaller or
larger without cutting anything out. The alters the image's dimensions, which typically affects the file size and image quality. The most common reason for resizing photos is to reduce the size of large files to make them easier to email or share online. This is because resizing photos larger than the original changes the resolution, or the amount of fine detail in an image. Incorporating the teachings of Xie into Miyoshi and Jeong would produce a server receives a request for delivery an image to a mobile device, adjust the image based on the mobile device's display capabilities, and transmit the adjusted image to the mobile device, as disclosed by Xie, (see Abstract). 
However, Miyoshi, Jeong and Xie do not appear to specifically disclose [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event].
In the same field of endeavor, Jiang discloses [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event] (Jiang discloses the device request can specify that a specific number of images are requested for the time period of January to February of the current year, at the month level time scale, (see Jiang: Para. 0041). The system based on a request that specifies images depicting particular types of content (images related to an event recurring within a particular time period), (see Jiang: Para. 0040). The network service can upload and post shared content such as images, video, audio, and other types of content, (see Jiang: Para. 0032). This reads on the claim concepts of [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event]).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi, Jeong and Xie in order to have incorporated the date and time, as disclosed by Jiang, since both of these mechanisms are directed to digital cameras as well as the widespread of use of internet communications have caused user-produced images such as photographs to become ubiquitous. For example, many users keep large collections of digital images they have captured or obtained from various sources. Many users of Internet platforms and services such as email, bulletin boards, forums, social networking services, and other online/network services post images. Incorporating the teachings of Jiang into Miyoshi, Jeong and Xie would produce the request specifies one or more specified time periods at each of one or more specified time scales which will save resources and the time required for searching, as disclosed by Jiang, (see Abstract). 
Claims 4 and 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2008/0256086 A1, hereinafter Miyoshi) in view of Jeong et al. (US 2016/0253564 A1, hereinafter Jeong), in view of Xie et al. (US 2013/0147845 A1, hereinafter Xie) in view of Jiang et al. (US 2016/0283483 A1, hereinafter Jiang) and in view of Ozon (US 10,019,136 B1, hereinafter Ozog).
Regarding dependent claim(s) 4, the combination of Miyoshi, Jeong, Xie and Jiang discloses the method as in claim 3. However, the combination of Miyoshi, Jeong, Xie and Jiang do not appear to specifically disclose wherein the identifier is included in an Exif information. 
In the same field of endeavor, Ozog discloses wherein the identifier is included in an Exif information (Ozog discloses a plurality of indicia each including at least a portion of an image including a face; receive, utilizing the input mechanism of the device, a user input indicating a selection of at least one of the plurality of indicia including at least a portion of a first image including a first face; after receiving the user input indicating the selection of the at least one of the plurality of indicia and display. The identifier indicia associated with the at least one identifier; receive, utilizing the input mechanism of the device. Also, in one embodiment, the metadata (or an identifier associated with the metadata, etc.) may be embedded in media data (e.g. photo data, in exif, other image metadata, etc.). The metadata may include information associated with the originator of the media object. In various embodiments, the originator information may include an originator name, alias, location, contact information, and/or other information, (see Ozog: Para. Col. 6 lines 1-67, Col. 8 lines 1-67 and Col. 12 lines 1-67). This reads on the claim concepts of wherein the identifier is included in an Exif information). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing the downloaded image of Miyoshi, Jeong, Xie and Jiang in order to have incorporated the Exif information, as disclosed by Ozog, since both of these mechanisms are directed to user input indicating a selection of the at least one of the plurality of indicia including the at least portion of the first image including the first face with the identifier indicia associated with the at least one identifier, and based on the user input indicating the selection of the at least one of the plurality of indicia including the at least portion of the first image including the first face with the identifier indicia associated with the at least one identifier, and utilizing the email address, the phone number, or the name of the at least one other person: cause sharing of at least a portion of the set of images each including the first face. The metadata associated with a media object of a first user is identified. See operation. Furthermore, the metadata is shared with a second user. EXIF data contains a ton of information about your camera, and potentially where the picture was taken (GPS coordinates). That means, if you're sharing images, there's a lot of details others can glean from them. EXIF stands for Exchangeable Image File Format. Every time you take a picture with your digital camera or phone, a file is written to your device's storage. In addition to all the bits dedicated to the actual picture, it records a considerable amount of supplemental metadata as well. This can include date, time, camera settings, and possible copyright information. You can also add further metadata to EXIF, such as through photo processing software. For example, the metadata may include information associated with a time the media object was created, modified, last accessed, and/or captured, etc. The system may take the form of various other devices including, but not limited to, a personal digital assistant (PDA) device, a mobile phone device, a tablet device, a television, etc. Information processing, the acquisition, recording, organization, retrieval, display, and dissemination of information. In recent years, the term has often been applied to computer-based operations specifically. You can select another image in the Media or upload a new image. When you've selected the replacement image, you'll see that the old image has been replaced by the new image. Incorporating the teachings of Ozog into Miyoshi, Jeong, Xie and Jiang would produce a set of images each including the first face that has been recognized in at least one of a plurality of images accessible via the device, as disclosed by Ozog, (see Abstract). 
	Regarding dependent claim(s) 12, the combination of Miyoshi, Jeong, Xie and Jiang discloses the method as in claim 1. However, the combination of Miyoshi, Jeong, Xie and Jiang do not appear to specifically disclose wherein the replacing step obtains images similar to the downloaded image in case when an image corresponding to the downloaded image is not be found, and replaces the downloaded image with an image that the user selects from the obtained similar images.
	In the same field of endeavor, Ozog discloses wherein the replacing step obtains images similar to the downloaded image in case when an image corresponding to the downloaded image is not be found, and replaces the downloaded image with an image that the user selects from the obtained similar images (Ozog discloses Similarly, any metadata, comments, tags, e-mail/text 25 message bodies, etc. that accompany the photos may be analyzed for similar purposes. a rule may be created whereby similar photos may be, in like manner, added to photo stream. Such a rule may include the photo angle (e.g. frontal face shot, etc.), the time of day (e.g. morning images, etc.), the exposure (e.g. not overexposed, etc.), and/or any other photo or device feature. Multiple similar media objects (e.g. two pictures of the same time instance, location, face, etc.) may be correlated and the best of the media may be selected. A personal collection of media, etc., less optimal media may be hidden when 2N+ similar media exists of the same faces, time, and/or location, etc. An on line service (e.g. Facebook, Flickr, etc.), from metadata associated with an app (e.g. downloaded and installed on the
user's device, etc.), and/or from any other source. The displayed photos may be pulled from an online database, a search engine, a wiki, a social network (e.g. Facebook, etc.), one or more secondary devices, and/or from any other source. The media may be shared using another app {e.g. social media app, file sharing app, email app, etc.). A plurality of indicia each including at least a portion of an image including a face; receive, utilizing the input mechanism of the device, a user input indicating a selection of at least one of the plurality of indicia including at least a portion of a first image including a first face; after receiving the user input indicating the selection of the at least one of the plurality of indicia and display. The shared metadata may augment, replace, improve, and/or refine, etc. the
metadata set utilized to identify FACE B. The modified/edited metadata may be used to augment, replace, and/or refine, etc., a specific set of metadata for a face. The metadata (or an identifier associated with the metadata, etc.) may be embedded in media data (e.g. photo data, in exif, other image metadata, etc.). The metadata may include information associated with the originator of the media object. In various embodiments, the originator information may include an originator name, alias, location, contact information, and/or other information. A shared album may enable Person A to edit, share, delete, and/or manage photos on the shared album, (see Ozog: Para. Col. 6 lines 1-67, Col. 8 lines 1-67, Col. 12 lines 1-67, Col. 13 lines 1-67, Col. 21 lines 1-67, Col. 41 lines 1-67, Col. 42 line 1-67, Col. 44 lines 1-67, Col. 46 lines 1-67 and Col. 70 lines 1-67). This reads on the claim concepts of wherein the replacing step obtains images similar to the downloaded image in case when an image corresponding to the downloaded image is not be found, and replaces the downloaded image with an image that the user selects from the obtained similar images). 
	Regarding dependent claim(s) 13, the combination of Miyoshi, Jeong, Xie, Jiang and Ozog discloses the method as in claim 12. However, the combination of Miyoshi, Xie, Jiang and Ozog do not appear to specifically disclose wherein the replacing step performs image processing on the downloaded image and the image stored in the information processing apparatus to compare the images and finds the similar image.
	In the same field of endeavor, Jeong discloses wherein the replacing step performs image processing on the downloaded image and the image stored in the information processing apparatus to compare the images and finds the similar image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The
processing unit 920 may remove at least one of the tags according to one of the images. The
electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The extraction unit 930 may compare and analyze indexes of the images. The extraction unit 930 may determine a sameness or similarity between the indexes of the images. The electronic device may also determine the ranking of the images by comparing frequencies of the tags among the images. The album information may include at least one of an identifier, name, generation time, and update time according to each album, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein the replacing step performs image processing on the downloaded image and the image stored in the information processing apparatus to compare the images and finds the similar image).
	Regarding dependent claim(s) 14, the combination of Miyoshi, Jeong, Xie, Jiang and Ozog discloses the method as in claim 13. However, the combination of Miyoshi, Xie, Jiang and Ozog do not appear to specifically disclose wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus. 
In the same field of endeavor, Jeong discloses wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the
image information. A unique identification (hash values) information (e.g., an Integrated Circuit Card Identifier {ICCID)) or subscriber information (e.g., International Mobile Subscriber Identity. The presence of corresponding features (e.g., elements such as numerical values (hash value), functions, operations, or parts). The electronic device may effectively provide a correlation between the images, such that the user of the electronic device may easily identify the correlation between the images, (see Jeong: Para. 0032-0076, 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus). 
	Regarding dependent claim(s) 16, the combination of Miyoshi, Jeong, Xie and Jiang discloses the method as in claim 1. However, the combination of Miyoshi, Jeong, Xie and Jiang do not appear to specifically disclose further comprising the step of: generating album data that lays out images, based on an analysis result of the analyzing step.
	In the same field of endeavor, Ozog discloses further comprising the step of: generating album data that lays out images, based on an analysis result of the analyzing step (Ozog discloses for example, each user of group may export the media to a tangible representation of media (e.g. a collage album, individual pictures, a digital album, etc.). Album was previously shared to the user, one or more online photo albums (e.g. Flickr, Picasa, etc.), one or more social media photo albums (e.g. Facebook, etc.), and/or any album. The shared album may be created and/or managed by any user (generating a new photo sharing). Group may be generated for an event. In this case, media associated with the event (e.g. photographs, videos, etc.). The first user may select a sharing related icon which, in turn, may result in a display. That accompany the photos may be analyzed for similar purposes. The image may be analyzed to determine a name to associate with a face in the image, (see Ozog: Para. Col. 14 lines 1-67, Col. 15 lines 1-67, Col. 21 lines 1-67, Col. 22 lines 1-67, Col. 34 lines 1-67, Col. 37 lines 1-67 and Col. 56 lines 1-67). This reads on the claim concepts of further comprising the step of: generating album data that lays out images, based on an analysis result of the analyzing step).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (US 2008/0256086 A1, hereinafter Miyoshi) in view of Jeong et al. (US 2016/0253564 A1, hereinafter Jeong), in view of Ozog (US 10,019,136 B1, hereinafter Ozog), in view of Xie et al. (US 2013/0147845 A1, hereinafter Xie) and in view of Jiang et al. (US 2016/0283483 A1, hereinafter Jiang). 
Regarding independent claim(s) 8, Miyoshi discloses a method of controlling an information processing apparatus, the method comprising the steps of: downloading an image that a user selects on a social networking service, from a server apparatus that provides the social networking service (Miyoshi discloses a photographic image sharing site, and a video content contribution site, it is common that contents contributed or uploaded to a server are uniformly opened to the public. A content information storing means for storing content information in the open server apparatus; a content information upload control means for transmitting content information, which has been created by the transmitted content information creating means, from the terminal apparatus to the open server apparatus by communication through the network so as to store the content information in the content information storing means; and an opening mode determining means for determining an opening mode of the content information stored in the content information storing means on the basis of the opening instruction information of the content information in the open server apparatus. A download (data/image) request that is made from the user terminal apparatus through a network. The network services through which contents, such as a still image including a photograph or a video, are opened to the public on a network are known. The content data may also be video contents including image and sound as a video. A communication service among users like an SNS (social networking service), (see Miyoshi: Para. 0046-0055, 0157 and 0223). This reads on the claim concepts of a method of a method of controlling an information processing apparatus, the method comprising the steps of: downloading an image that a user selects on a social networking service, from a server apparatus that provides the social networking service);
However, Miyoshi does not appear to specifically disclose replacing the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; analyzing the replaced image; and wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date. 
In the same field of endeavor, Jeong discloses replacing the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; analyzing the replaced image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0236-0246 and FIG. 11). This reads on the claims concepts of replacing the downloaded image with an image that corresponds to the downloaded image and is stored in the information processing apparatus; analyzing the replaced image); and
wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date (Jeong discloses the posting information may include a plurality of images, tags of images, or explanation captions of images, (see Jeong: Para. 0134). The processing unit 920 may replace at least one of the images with the original image of the storage unit, (see Jeong: Para. 0179). An electronic device may post an image with posted date/posting date, (see Jeong: Para. 0148 and 0186). The electronic device may download posting information corresponding to identification data. The posting information may include a plurality of images, (see Jeong: Para. 0184). This reads on the claim concepts of wherein, in the replacing step, candidate images to replace the downloaded image, a posting date when the downloaded image is posted to the social networking service, posting date). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image of Miyoshi in order to have incorporated the replacing the downloaded image, as disclosed by Jeong, since both of these mechanisms are directed to the present disclosure, a method of displaying an image by an electronic device is provided. The method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group. An electronic device, e.g., a mobile device or a user device, may arrange and display data stored in the electronic device or an external device (e.g., a server, another electronic device, etc.), it is often difficult for a user of the electronic device to determine information on the data or identify a correlation between pieces of data. For example, the user cannot easily identify desired information without additional information (e.g., a classification reference or the like) on the data stored in the electronic device, and therefore, may have difficulty in efficiently using services provided by the electronic device. Media Library is that once an image is uploaded, it's set in stone. Once uploaded, an image's path is set, the URL is concretized and these variables can never be altered or updated. Until now. In this post, we'll share how you can easily replace an image in the Media Library while still retaining the path and cutting out admin. A social networking service (SNS) is an online vehicle for creating relationships with other people who share an interest, background, or real relationship. Social networking service users create a profile with personal information and photos and form connections with other profiles. Information processing is the change (processing) of information in any manner detectable by an observer. As such, it is a process that describes everything that happens (changes) in the universe, from the falling of a rock (a change in position) to the printing of a text file from a digital computer system. Now, to replace one of the images, head over to the Media Library, open the image you'd like to replace. You can select another image in the Media Library or upload a new image. Once the page refreshes, you'll see that the old image has been replaced by the new image. Incorporating the teachings of Jeong into Miyoshi would produce a method includes acquiring at least one image and at least one tag corresponding to the image; classifying the image into at least one group, based on the tag; and displaying the image corresponding to the group, as disclosed by Jeong, (see Abstract).
However, the combination of Miyoshi and Jeong do not appear to specifically disclose determining whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted image, wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that deletes or modifies Exif information.
In the same field of endeavor, Ozog discloses determining whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted image (Ozog discloses the displayed photos may be pulled from an online database, a search engine, a wiki, a social network (e.g. Facebook, etc.), one or more secondary devices, and/or from any other source. The media may be shared using another app (e.g. social media app, file sharing app, email app, etc.). A shared album may enable Person A to edit, share, delete, and/or manage photos on the shared album. Of course, in other embodiments, a shared folder may be controlled by one or more permissions (e.g. ability to manipulate, edit, delete, view, etc.). A plurality of indicia each including at least a portion of an image including a face; receive, utilizing the input mechanism of the device, a user input indicating a selection of at least one of the plurality of indicia including at least a portion of a first image including a first face; after receiving the user input indicating the selection of the at least one of the plurality of indicia and display. The identifier indicia associated with the at least one identifier; receive, utilizing the input mechanism of the device. Also, in one embodiment, the metadata (or an identifier associated with the metadata, etc.) may be embedded in media data (e.g. photo data, in exif, other image metadata, etc.). The metadata may include information associated with the originator of the media object. In various embodiments, the originator information may include an originator name, alias, location, contact information, and/or other information, (see Ozog: Para. Col. 6 lines 1-67, Col. 8 lines 1-67, Col. 12 lines 1-67, Col. 42 line 1-67, Col. 44 lines 1-67 and Col. 46 lines 1-67). This reads on the claim concepts of determining whether the social networking service is a type of a social networking service that deletes or modifies Exif information of a posted image), 
wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that deletes or modifies Exif information (Ozog discloses an online service {e.g. Facebook, Flickr, etc.), from metadata associated with an app (e.g. downloaded and installed on the user's device, etc.), and/or from any other source. The displayed photos may be pulled from an online database, a search engine, a wiki, a social network (e.g. Facebook, etc.), one or more secondary devices, and/or from any other source. The media may be shared using another app (e.g. social media app, file sharing app, email app, etc.). A plurality of indicia each including at least a portion of an image including a face; receive, utilizing the input mechanism of the device, a user input indicating a selection of at least one of the plurality of indicia including at least a portion of a first image including a first face; after receiving the user input indicating the selection of the at least one of the plurality of indicia and display. The shared metadata may augment, replace, improve, and/or refine, etc. the metadata set utilized to identify FACE B. The modified/edited metadata may be used to augment, replace, and/or refine, etc., a specific set of metadata for a face. The metadata {or an identifier associated with the metadata, etc.) may be embedded in media data (e.g. photo data, in exif, other image metadata, etc.). The metadata may include information associated with the originator of the media object. In various embodiments, the originator information may include an originator name, alias, location, contact information, and/or other information. A shared album may enable Person A to edit, share, delete, and/or manage photos on the shared album, (see Ozog: Para. Col. 6 lines 1-67, Col. 8 lines 1-67, Col. 12 lines 1-67, Col. 41 lines 1-67, Col. 42 line 1-67, Col. 44 lines 1-67 and Col. 46 lines 1-67). This reads on the claim concepts of wherein the replacing step replaces the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is a type of social networking service that deletes or modifies Exif information),
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing the downloaded image of Miyoshi and Jeong in order to have incorporated the Exif information, as disclosed by Ozog, since both of these mechanisms are directed to user input indicating a selection of the at least one of the plurality of indicia including the at least portion of the first image including the first face with the identifier indicia associated with the at least one identifier, and based on the user input indicating the selection of the at least one of the plurality of indicia including the at least portion of the first image including the first face with the identifier indicia associated with the at least one identifier, and utilizing the email address, the phone number, or the name of the at least one other person: cause sharing of at least a portion of the set of images each including the first face. The metadata associated with a media object of a first user is identified. See operation. Furthermore, the metadata is shared with a second user. EXIF data contains a ton of information about your camera, and potentially where the picture was taken (GPS coordinates). That means, if you're sharing images, there's a lot of details others can glean from them. EXIF stands for Exchangeable Image File Format. Every time you take a picture with your digital camera or phone, a file is written to your device's storage. In addition to all the bits dedicated to the actual picture, it records a considerable amount of supplemental metadata as well. This can include date, time, camera settings, and possible copyright information. You can also add further metadata to EXIF, such as through photo processing software. For example, the metadata may include information associated with a time the media object was created, modified, last accessed, and/or captured, etc. The system may take the form of various other devices including, but not limited to, a personal digital assistant (PDA) device, a mobile phone device, a tablet device, a television, etc. Information processing, the acquisition, recording, organization, retrieval, display, and dissemination of information. In recent years, the term has often been applied to computer-based operations specifically. You can select another image in the Media or upload a new image. When you've selected the replacement image, you'll see that the old image has been replaced by the new image. Incorporating the teachings of Ozog into Miyoshi and Jeong would produce a set of images each including the first face that has been recognized in at least one of a plurality of images accessible via the device, as disclosed by Ozog, (see Abstract).
However, Miyoshi, Jeong and Ozog do not appear to specifically disclose wherein the replacing step does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that deletes or modifies Exif information.
In the same field of endeavor, Xie discloses wherein the replacing step does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that deletes or modifies Exif information (Xie discloses mobile devices are capable of rotating images once downloaded, although the cost of doing so may be prohibitive in terms of scrolling speed and processor utilization, (see Xie: Para. 0026) or a user can use a client application to upload a photo or a set of photos (often called a photo album), or a video or audio clip, to the social networking system. It is desirable to adjust an image before transmitting the image to a mobile device to reduce the image's size {for a relatively smaller display resolution of a mobile device), and thus reducing bandwidth load for transmitting the image, which is different from an image stored in the social networking (replacing step replaces). For example, tags of a media file can be implemented with the Exchangeable image file format (Exif), or a modified version. (see Xie: Para. 0015 and 0017-0020). Note: The examiner interprets the claim limitation to mean that the downloaded image can be replaced using the social networking system for this process, and therefore it does replace and upload images in different sizes. The reduction of the resolution, is smaller than the original size of an image stored in the social network system. Therefore, the claim limitation is unclear, because it is unclear whether the claim limitation is claiming and needs further clarification. This reads on the claim concepts of wherein the replacing step does not replace the downloaded image with the image that corresponds to the downloaded image in a case when the social networking service is not the type of social networking service that deletes or modifies Exif information), and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing iamge of Miyoshi, Jeong and Ozog in order to have incorporated the replacing the size resolution of image, as disclosed by Xie, since both of these mechanisms are directed to the compression options reduce both the file size and picture dimensions based on how you intend to use the picture, such as viewing on screen or in an email message. A social-networking system, such as a social-networking website, may enable its users to interact with it and with each other through it. The social-networking system may create and store a record (such as a user profile) associated with the user. The user profile may include demographic information on the user, communication-channel information for the user, and personal interests of the user. The social networking system may also create and store a record of the user's relationships with other users in the social-networking system (e.g. a social graph), as well as provide social-networking services (e.g. wall-posts, photo-sharing, or instant messaging) to facilitate social interaction between or among users in the social-networking system. Photos from digital cameras, or scanned, digitized photos, are saved at a certain resolution, and a certain size. That combination breaks up the image into picture elements, or pixels, corresponding to tiny dots (well, squares, actually) representing the image. JPG is a digital image format which contains compressed image data. JPG format contains important image details. This format is the most popular image format for sharing photos and other images on the internet and between Mobile and PC users. The small file size of JPG images allows storing of thousands of images in small memory space. JPG images are also widely used for printing and editing purposes. Images edited with CorelDRAW are mostly stored in JPG format. Changing the pixel dimensions an image displays at in the HTML doesn't change the actual file size, it doesn't change how many kilobytes or megabytes it is. On webpages image files can be set to display larger or smaller than their actual pixel dimensions. Resizing allows you to make your image smaller or larger without cutting anything out. The alters the image's dimensions, which typically affects the file size and image quality. The most common reason for resizing photos is to reduce the size of large files to make them easier to email or share online. This is because resizing photos larger than the original changes the resolution, or the amount of fine detail in an image. Incorporating the teachings of Xie into Miyoshi, Jeong and Ozog would produce a server receives a request for delivery an image to a mobile device, adjust the image based on the mobile device's display capabilities, and transmit the adjusted image to the mobile device, as disclosed by Xie, (see Abstract).  
However, Miyoshi, Jeong, Ozog and Xie do not appear to specifically disclose [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event].
In the same field of endeavor, Jiang discloses [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event] (Jiang discloses the device request can specify that a specific number of images are requested for the time period of January to February of the current year, at the month level time scale, (see Jiang: Para. 0041). The system based on a request that specifies images depicting particular types of content (images related to an event recurring within a particular time period), (see Jiang: Para. 0040). The network service can upload and post shared content such as images, video, audio, and other types of content, (see Jiang: Para. 0032). This reads on the claim concepts of [identify] are limited to images captured within a period [event] to a predetermined number of days before the [event]).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the downloading an image and replacing image of Miyoshi, Jeong, Ozog and Xie in order to have incorporated the date and time, as disclosed by Jiang, since both of these mechanisms are directed to digital cameras as well as the widespread of use oflntemet communications have caused user-produced images such as photographs to become ubiquitous. For example, many users keep large collections of digital images they have captured or obtained from various sources. Many users of Internet platforms and services such as email, bulletin boards, forums, social networking services, and other online/network services post images. Incorporating the teachings of Jiang into Miyoshi, Jeong, Ozog and Xie would produce the request specifies one or more specified time periods at each of one or more specified time scales which will save resources and the time required for searching, as disclosed by Jiang, (see Abstract).      
	Regarding dependent claim(s) 9, the combination of Miyoshi, Jeong, Ozog, Xie and Jiang discloses the method as in claim 8. However, the combination of Miyoshi, Ozog, Xie and Jiang do not appear to specifically disclose wherein the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an image that corresponds to the downloaded image.
	In the same field of endeavor, Jeong discloses wherein the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an image that corresponds to the downloaded image (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device replaces the image with the original image. The
electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. The extraction unit 930 may compare and analyze indexes of the images. The extraction unit 930 may determine a sameness or similarity between the indexes of the images. The electronic device may also determine the ranking of the images by comparing frequencies of the tags among the images. The album information may include at least one of an identifier, name, generation time, and update time according to each album, (see Jeong: Para. 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11).
This reads on the claim concepts of wherein the replacing step performs image processing on the downloaded image and the images stored in the information processing apparatus to compare them and finds an image that corresponds to the downloaded image). 
Regarding dependent claim(s) 10, the combination of Miyoshi, Jeong, Ozog, Xie and Jiang discloses the method as in claim 9. However, the combination of Miyoshi, Ozog, Xie and Jiang do not appear to specifically disclose wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus.
	In the same field of endeavor, Jeong discloses wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus (Jeong discloses each SNS user may download posting information from the external device 410 by using one of the electronic device. The electronic device 620 may download posting information corresponding to identification data. The posting information may include a plurality of images, tags of images, or explanation captions of images. The processing unit 920 may replace at least one of the images with the original image of the storage unit. The processing unit 920 may remove at least one of the tags according to one of the images. The electronic device
replaces the image with the original image. The electronic device may match image information with the original image. For example, the electronic device 720 may detect the image by analyzing the image information. A unique identification (hash values) information (e.g., an Integrated Circuit Card Identifier (ICCID)) or subscriber information (e.g., International Mobile Subscriber Identity. The presence of corresponding features (e.g., elements such as numerical values (hash value), functions, operations, or parts). The electronic device may effectively provide a correlation between the images,
such that the user of the electronic device may easily identify the correlation between the images, (see Jeong: Para. 0032-0076, 0144-0155, 0160-0165, 0174-0184, 0185-0193, 0208-0230, 0236-0246 and FIG. 11). This reads on the claim concepts of wherein the image processing includes a process of deriving hash values or correlation values of the downloaded image and the image stored in the information processing apparatus). 
                                                                                Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164                                                                                                                                                                                         /MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174